Citation Nr: 1625468	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure in the Republic of Vietnam.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a circulatory or vascular disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including service in the Republic of Vietnam.  He had subsequent service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claim

The Veteran asserts that his service-connected diabetes is more disabling than the current 20 percent disability rating reflects.  During his May 2015 hearing, he testified that he had received private treatment from a specialist during the prior year; however, records of such treatment are not in evidence.  As any such records are likely to be probative in assigning the appropriate disability rating or ratings, remand is warranted so that they may be obtained.  

Additionally, the record reflects that the Veteran's diabetes was last assessed by  VA in a July 2013 VA General Medical examination.  During his May 2015 hearing, he testified that the specialist he had seen in the past year had increased   his insulin dosage.  As the record indicates that the Veteran's condition may have changed since July 2013, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Service Connection Claims

VA examinations and opinions have not been obtained in connection with the Veteran's claims for entitlement to service connection for skin cancer and for GERD.  The record reflects diagnoses of these conditions during or shortly before the pendency of the appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has asserted that both conditions may be secondary to his presumed exposure to herbicides in the Republic of Vietnam.  Furthermore, the Veteran has asserted that his GERD may be caused or aggravated by his service-connected PTSD, or by medications taken for his service-connected disabilities.  He also contends that his skin cancer may be due to going shirtless while in the construction battalion in Vietnam.  Accordingly, the Board finds that remand of these claims is warranted in order to obtain VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

While the record does not currently demonstrate that the Veteran has been diagnosed with a circulatory or vascular disability, he asserts that he receives       VA treatment for such a condition.  As the most recent VA treatment records in evidence are from June 2013, updated VA treatment records should be obtained  and associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since June 2013.

2.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his diabetes, specifically including the specialist mentioned during his May 2015 hearing.  After securing the necessary release(s), the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

3.  After completing the above development to the     extent possible, schedule the Veteran for a VA diabetes examination to assess the current severity of his service-connected diabetes mellitus.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's diabetes should be reported.

4.  Schedule the Veteran for a VA skin examination to obtain an opinion as to whether the Veteran's claimed skin cancer is related to his service.  The claims file must be reviewed by the examiner in conjunction with the examination.

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as         to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin is etiologically related to his military service, to include his exposure to herbicides in the Republic of Vietnam, and/or in-service sun exposure.  

The examiner should explain the reasons for any conclusion reached.  The examiner's rationale should    not rely solely on the fact that VA regulations do not recognize the Veteran's cancer as being due to herbicide exposure.  

5.  Schedule the Veteran for a VA esophageal conditions examination to obtain an opinion as to whether the Veteran's GERD is related to his service or is secondary to his service-connected PTSD or medications prescribed for his service-connected conditions.  The claims file must be reviewed by the examiner in conjunction with  the examination.

After review of the claims file and examination of 
the Veteran, the examiner should respond to the following:

a.  Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD arose in or is etiologically related to his military service, to include exposure to herbicides in the Republic of Vietnam.  The examiner should explain the reasons for any conclusion reached.  The examiner's rationale should not rely solely on the fact that VA regulations do not recognize GERD as being due to herbicide exposure.  




b.  If the examiner opines that GERD is not related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused by his service-connected PTSD, or by medications prescribed for his service-connected disabilities.  The examiner must explain the reasoning for the opinion provided.  

c.  If not caused by PTSD or medications prescribed for service connected disabilities, the examiner should opine whether the GERD was permanently worsened beyond the normal progression (versus a temporary exacerbation of symptoms) by the PTSD or by medications prescribed for his service-connected disabilities.  If so, the examiner should attempt to quantify the degree of worsening beyond baseline level of GERD that is due to the PTSD or medications.  The examiner must explain the reasoning    for the opinion provided.  

6.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits      sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


